552 So. 2d 328 (1989)
The STATE of Florida, Appellant,
v.
Rosetta MEEKS, Appellee.
No. 88-2876.
District Court of Appeal of Florida, Third District.
November 21, 1989.
Robert A. Butterworth, Atty. Gen., and Ivy R. Ginsberg, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and N. Joseph Durant, Jr., Asst. Public Defender, for appellee.
Before NESBITT, FERGUSON and GERSTEN, JJ.

CONFESSION OF ERROR
PER CURIAM.
The State appeals the reduction of a trafficking in cocaine charge to possession of cocaine, based on the State's failure to test enough of the individual cocaine rocks to prove an aggregate weight sufficient to establish the trafficking amount. The defendant, Rosetta Meeks, was convicted of possession of cocaine. Based upon the defendant's confession of error and our own independent review of this case, we reverse and remand for vacating the conviction for possession of cocaine and for a trial on the trafficking in cocaine charge. Bond v. State, 538 So. 2d 499 (Fla.3d DCA 1989).
Reversed and remanded.